TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-03-00482-CR




                                 Charles A. Camarillo, Appellant


                                                   v.


                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
         NO. CR2002-061, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Charles A. Camarillo was convicted of intoxication manslaughter in August 2002.

There was no appeal. In July 2003, Camarillo filed a pro se “motion for production of court records

and transcripts under rule 20.2.” Tex. R. App. P. 20.2 (free record on appeal if appellant is indigent).

The district court denied the motion and Camarillo filed a notice of appeal to this Court. In the

absence of a pending appeal of Camarillo’s conviction, neither the district court nor this Court has

jurisdiction to order the preparation of a free appellate record pursuant to rule 20.2.
              Because neither court’s jurisdiction was properly invoked, this appeal is dismissed.




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Kidd and Patterson

Dismissed

Filed: August 29, 2003

Do Not Publish




                                               2